Case 2:18-cv-10735-PDB-EAS ECF No. 34 filed 10/02/18   PageID.1087   Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 TARA EDWARDS,
                                          Case No: 18-10735
        Plaintiff,
                                          Hon. Paul D. Borman
 v.
                                          Magistrate Judge Elizabeth A. Stafford
 SCRIPPS MEDIA, INC., d/b/a
 WXYZ-TV, a Foreign Profit Corporation,

        Defendant.
                                                                              /

 Michael N. Hanna (P81462)              Elizabeth P. Hardy (P37426)
 MORGAN & MORGAN, P.A.                  Thomas J. Davis (P78626)
 Attorney for Plaintiff                 KIENBAUM OPPERWALL HARDY
 2000 Town Center, Suite 1900            & PELTON, P.L.C.
 Southfield, MI 48075                   Attorneys for Defendant
 (313) 251-1399                         280 N. Old Woodward Ave., Suite 400
 mhanna@forthepeople.com                Birmingham, MI 48009
                                        (248) 645-0000
 Geoffrey N. Fieger (P30441)            ehardy@kohp.com
 FIEGER KENNEY                          tdavis@kohp.com
  & HARRINGTON, P.C.
 Attorney for Plaintiff
 19390 W. Ten Mile Road
 Southfield, MI 48075-2463
 (248) 355-5555
 g.fieger@fiegerlaw.com
                                                                              /



      Stipulated Order Regarding Motions to Compel (R. 23, R. 31) and to
                     Reschedule October 3, 2018 Hearing
Case 2:18-cv-10735-PDB-EAS ECF No. 34 filed 10/02/18        PageID.1088   Page 2 of 3




        WHEREAS the parties have both filed motions to compel (R. 23 and R. 31,

respectively), with a hearing scheduled on the fully-briefed Defendant’s Motion to

Compel scheduled for October 3, 2018, and the Plaintiff’s recently-filed Motion to

Compel is as of yet unscheduled;

        WHEREAS Defendants’ counsel have informed Plaintiff’s counsel and the

Court of a potentially lengthy trial set to begin on October 8, 2018 in Oakland

County Circuit Court, which will require significant preparation time, and have

requested an extension of time to respond to Plaintiff’s Motion to Compel;

        WHEREAS the parties have agreed that it would serve the interests of judicial

economy to hold one hearing on both Motions to Compel; and

        WHEREAS Plaintiff’s counsel does not object to the requested extension of

time;

        IT IS HEREBY ORDERED that for good cause show that (1) Defendant’s

Response to Plaintiff’s Motion to Compel will be due October 31, 2018; (2) the

October 3, 2018 hearing on Defendant’s Motion to Compel will be rescheduled; and

(3) a hearing on both Defendant’s Motion to Compel and Plaintiff’s Motion to

Compel will be rescheduled for as soon as possible after briefing on the Plaintiff’s

Motion to Compel has been completed.




                                          1
Case 2:18-cv-10735-PDB-EAS ECF No. 34 filed 10/02/18       PageID.1089    Page 3 of 3




      IT IS SO ORDERED.



Dated: October 2, 2018                        s/Elizabeth A. Stafford
                                              HON. ELIZABETH A. STAFFORD
                                              U.S. Magistrate Judge




The above order is stipulated to as to form and content:

 MORGAN & MORGAN, P.A.                       KIENBAUM OPPERWALL HARDY
                                             & PELTON, P.L.C.

 By: s/Michael N. Hanna with consent         By: s/Thomas J. Davis
    Michael N. Hanna (P81462)                    Elizabeth P. Hardy (P37426)
 Attorney for Plaintiff                          Thomas J. Davis (P78626)
 2000 Town Center, Suite 1900                Attorneys for Defendant
 Southfield, MI 48075                        280 N. Old Woodward Ave., Ste. 400
 (313) 251-1399                              Birmingham, MI 48009
 mhanna@forthepeople.com                     (248) 645-0000
                                             ehardy@kohp.com
                                             tdavis@kohp.com




                         CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court’s ECF System to
their respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on October 2, 2018.

                                              s/Marlena Williams
                                              MARLENA WILLIAMS
                                              Case Manager


                                         2
